                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


 MICHAEL MECO JOHNSON,

         Petitioner,

         v.                                                    Civil Action No. TDC-18-0943
                                                               Crim. Action No. TDC-16-0030
UNITED STATES OF AMERICA,

         Respondent.




                                   MEMORANDUM OPINION

         Petitioner Michael Meco Johnson has filed a Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C.     S 2255   ("2255 Motion").    In his Motion, Johnson challenges his

conviction in the underlying criminal action on the basis that his trial counsel was constitutionally

deficient during plea negotiations and in failing to communicate with Johnson. Having reviewed

the submitted materials, the Court finds that no hearing is necessary.          See Rule 8(a), Rules

Governing Section 2255 Proceedings for the United States District Courts; D. Md. Local R. 105.6.

For the reasons set forth below, the Motion is DENIED.

                                            BACKGROUND

         On February 1, 2016, a federal grand jury returned a one-count Indictment charging

Johnson with Possession of Controlled Substances with Intent to Distribute, in violation of 21

U.S.C.   S 841(a)(1).   The Indictment issued after law enforcement executed search warrants on an

apartment and two garages used by Johnson and found 15.2 grams of crack cocaine, 2.3 kilograms

of powder cocaine, 94.6 grams of heroin, paraphernalia used to manufacture and distribute these

substances, items of jewelry believed to be worth at least $129,660, and $98,200 in U.S. currency.
The Indictment also included a forfeiture allegation covering the seized jewelry and currency, as

well as all other property "obtained directly or indirectly as a result of any such violation" or "used,

or intended to be used, in any manner or part to commit and to facilitate the commission of any

such violation charged." Indictment at 2, ECF No.!.

        After Johnson was arrested, he retained Jennifer Matthews as his attorney ("Counsel"). At

his initial appearance on April 13,2016, Johnson was temporarily detained. Counsel then filed a

Petition for Bail Review, which the Court (Day, M.J.) granted on May 24, 2016. Johnson was

then released to the custody of his mother and required to remain at her residence subject to

location monitoring.

        On July 18,2016, Johnson signed a plea agreement in which he agreed to plead guilty to

the single count of the Indictment.     The plea agreement stated the elements of the offense and

detailed that Johnson understood that he had waived his right to a jury trial. The plea agreement

also provided that the parties agreed that the total offense level under the United States Sentencing

Guidelines ("Guidelines"), after a three-level reduction for acceptance of responsibility, would be

25. In the plea agreement, Johnson waived his right to appeal his conviction and sentence, unless

the sentence was higher than the applicable Guidelines range for offense level 25. Johnson also

consented to the entry of a criminal forfeiture order for the currency and jewelry seized from his

residence and allegedly related to the offense.

        In signing the plea agreement, Johnson attested that he had "read this agreement" and

"carefully reviewed every part of it with my attorney."      Plea Agreement at 8, ECF No. 22. His

attorney made a comparable attestation.       Johnson further affirmed that he understood the plea

agreement, voluntarily agreed to it, and was "completely satisfied with the representation of my

attorney." Id. At Johnson's guilty plea hearing on July 18,2016, he stated under oath that he had



                                                    2
discussed the charges, his case, and the plea agreement with his attorney, and that he understood

them and wished to enter a guilty plea. Again, he stated that he was fully satisfied with his attorney.

         On November 16, 2016, prior to his sentencing, Johnson requested that new counsel be

appointed. On November 22,2016, the Court (Connelly, M.J.) held an attorney inquiry hearing,

during which it relieved Matthews as counsel and appointed the Federal Public Defender as new

counsel for Johnson. At sentencing on April 5, 2017, the Court agreed with the parties that the

total offense level was 25 and calculated the Guidelines range as 57-71 months but granted a

downward variance and sentenced Johnson to 48 months of imprisonment.                  Johnson does not

allege that the Federal Public Defender was deficient as counsel.

         At the sentencing hearing, the Court learned that the jewelry, as well as two vehicles that

Johnson claimed belonged to other individuals, had previously been forfeited and sold, even

though the Court had not yet signed the proposed criminal forfeiture order relating to the currency

and jewelry.     The Court ordered the Government to file supplemental materials explaining the

process and authority under which the jewelry was forfeited. Based upon the materials submitted

.by the Government, the Court found that the United States Drug Enforcement Administration had

seized the jewelry and vehicles pursuant to a nonjudicial administrative forfeiture process. See 18

U.S.C.   S 983   (2012); 19 U.S.C.   SS   1602-1619 (2012); 21 U.S.C.   S 881   (2012) (applying Title 19

customs forfeiture process to Title 21 drug cases). Thus, while the indictment included a criminal

forfeiture allegation relating to the cash and jewelry pursuant to 21 U.S.C.       S 853 and   28 U.S.C.   S
2461 (c), the Government chose to utilize the administrative forfeiture process rather than the

criminal forfeiture process to gain title to the jewelry and the vehicles. In light of this finding, the

Court held that Johnson's challenge to the administrative forfeitures could not proceed in his




                                                     3
criminal case.     Johnson has since filed a separate civil action challenging the administrative

forfeiture. See Civil Action No. TDC-18-0951.

       Nearly a year after Johnson's sentencing, on April 2, 2018, he filed the pending 2255

Motion. That same day, he also filed a self-styled "Pro-Se Emergency Motion Due to Ineffective

Assistance of Counsel and Withdraw Guilty Plea Pursuant to 18 U.S.C. 2255," which the Court

will construe as a memorandum in support of his 2255 Motion.

                                            DISCUSSION

       In his 2255 Motion, Johnson collaterally attacks his conviction based on four alleged forms

of ineffective assistance of counsel: (1) "Lack of communication during critical times," (2) "Failed

to process any documents," (3) "Motions Plea Agreement improperly filed," and (4) "Unethical

Representation."      2255 Motion at 4-5, ECF No. 72. The Government argues that Johnson's Motion

should be denied because he does not identify any harm that is cognizable under    S 2255   or request

any specific relief available under that provision.

I.      Legal Standards

        A.       Section 2255 Motions

        A prisoner in federal custody may move to vacate, set aside, or correct his sentence on the

basis that: (l) "the sentence was imposed in violation of the Constitution or laws of the United

States"; (2) the sentencing court lacked jurisdiction; (3) the sentence exceeded the maximum

authorized by law; or (4) the sentence is "otherwise subject to collateral attack."     28 U.S.C.    S
2255(a) (2012).       The prisoner bears the burden of proof and must establish the claim by a

preponderance of the evidence. See Miller v. United States, 261 F.2d 546,547 (4th Cir. 1958).

        In   S 2255    proceedings,   "(u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief, the court shall. . . grant a prompt



                                                      4
hearing thereon, determine the issues and make findings of fact and conclusions oflaw with respect

thereto." 28 U.S.C.       S 2255(b).   A hearing is necessary where there are material disputed facts or

where the court must make a credibility determination in order to resolve the motion. See United

States v. Witherspoon, 231 F.3d 923, 926-27 (4th Cir. 2000). "If it plainly appears from the motion

and any attached exhibits, and the record of prior proceedings that the moving party is not entitled

to relief, the judge must dismiss the motion."             Rule 4(b), Rules Governing Section 2255

Proceedings for the United States District Courts.

          A court should give sworn statements made in a Rule 11 plea colloquy a "strong

presumption of verity," and "allegations in as 2255 motion that directly contradict the petitioner's

sworn statements made during a properly conducted Rule 11 colloquy are always palpably

incredible and patently false."         United States v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005)

(internal citations omitted).      Therefore, a court may, "without holding an evidentiary hearing,

dismiss any      S 2255    motion that necessarily relies on allegations that contradict the sworn

statements" made during a Rule 11 guilty plea colloquy in the absence of extraordinary

circumstances.     Id. at 221-22.      Where, as set forth below, many of Johnson's allegations are

contradicted by statements at the plea hearing, and the Court may resolve the 2255 Motion without

resolving factual disputes or making credibility determinations, the Court declines to hold an

evidentiary hearing.       For the same reasons, the Court denies Johnson's request for production of

additional documents, beyond those since provided by the Government with the filings on this

Motion.

          B.      Ineffective Assistance of Counsel

          The Sixth Amendment to the United States Constitution affords a criminal defendant the

right to "Assistance of Counsel." U.S. Const. amend. VI. The United States Supreme Court has



                                                       5
stated that "assistance which is ineffective in preserving fairness [of a trial] does not meet the

constitutional mandate."       Mickens    v. Taylor, 535 U.S. 162, 166 (2002).        A petitioner alleging

ineffective assistance of counsel in violation of the Sixth Amendment must meet the standard

established by the United States Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984).

Under this standard, the petitioner must show both deficient performance and prejudice-that

"counsel made errors so serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment," id. at 687, and that "there is a reasonable probability that,

but for counsel's unprofessional errors, the result of the proceeding would have been different,"

id. at 694.   The Strickland       test applies when the petitioner alleges ineffective assistance in the

context ofa guilty plea. Missouri v. Frye, 566 U.S. 134, 140 (2012).

          All of Johnson's claims for relief turn on his allegation that Counsel was constitutionally

ineffective in her representation of Johnson prior to and in relation to his guilty plea.            When

evaluating an attorney's performance and decisions, the court "must be highly deferential" and

avoid hindsight.     Strickland,     466 U.S. at 689, 691. To perform in a constitutionally effective

manner, counsel has "a duty to make reasonable investigations or to make a reasonable decision

that makes particular investigations unnecessary."         Strickland,   466 U.S. at 691. While Strickland

requires counsel to "conduct a reasonable investigation into potential defenses," it does not oblige

counsel to "uncover every scrap of evidence that could conceivably help their client." Green v.

French,    143 F.3d 865,892 (4th Cir. 1998) overruled on other grounds by Williams v. Taylor, 529

U.S. 362 (2000).

          To meet the prejudice requirement when the petitioner has pleaded guilty, as Johnson has

here, the petitioner "must show that there is a reasonable probability that, but for counsel's errors,

he would not have pleaded guilty and would have insisted on going to trial." Hill v. Lockhart, 474



                                                       6
U.S. 52, 59 (1985).    A petitioner's statement to this effect submitted with as 2255 motion is not

dispositive, since "such a statement suffers from obvious credibility problems and must be

evaluated in light of the circumstances the defendant would have faced at the time of his decision."

Hooper v. Garraghty, 845 F.2d 471,475 (4th Cir. 1988). If the petitioner alleges that his counsel

was ineffective in failing "to investigate or discover potentially      exculpatory evidence, the

determination whether the error 'prejudiced' the defendant by causing him to plead guilty rather

than go to trial will depend on the likelihood that discovery of the evidence would have led counsel

to change his recommendation as to the plea," which, in tum, "will depend in large part on a

prediction whether," objectively, "the evidence likely would have changed the outcome of a trial."

Hill, 474 U.S. at 59-60.

       Even if an attorney performed deficiently in advising a client, the "defendant may be unable

to show prejudice if at the Rule 11 proceeding the district court provides an admonishment that

corrects the misadvice and the defendant expresses that he understands the admonishment."

United States v. Akinsade, 686 F.3d 248,253 (4th Cir. 2012); see United States v. Swaby, 855 F.3d

233,240 (4th Cir. 2017). Statements by the district court that are "general and equivocal" do not

correct the "affirmative misadvice" of counsel. Akinsade, 686 F.3d at 254.

II.    Communications by Counsel

       Johnson's      first claim of ineffective assistance of counsel is that Counsel failed to

communicate with him during "critical times." 2255 Motion at 4. Johnson alleges that Counsel

"[ d]isappeared for long periods including one time of over 4 months" and that he sent Counsel

"many emails, phone calls [and] text messages with no response."         Id. The memorandum in

support of Johnson's 2255 Motion and various attached documents suggest that the "critical times"

referenced by Johnson primarily cover the period between his initial appearance on April 13, 2016,

when Johnson was temporarily ordered detained, and July 17,2016, the day before Johnson signed

                                                  7
the plea agreement. Johnson alleges that Counsel never visited him during his period of pre-trial

detention from April 13, 2016 until May 24,2016. Johnson also alleges that, after he was released,

he contacted Counsel multiple times leading up to the day he signed the plea agreement, but that

Counsel was "non-responsive, inconsistent and difficult" on these occasions.     Mem. Supp. 2255

Mot. at 9, ECF No. 71.

       Johnson has not offered sufficient information to establish that Counsel's alleged failure to

communicate with him during this timeframe amounts to constitutionally deficient performance.

He does not point to any specific concerns about pleading guilty that he sought to discuss with

Counsel. Where "there is no established minimum number of meetings between counsel and client

prior to trial necessary to prepare an attorney to provide effective assistance of counsel," and

Johnson has failed to provide specific allegations as to why more meetings and communications

with Counsel were necessary, Johnson has not shown that Counsel's performance was deficient in

this regard. Moody v. Polk, 408 F.3d 141, 148 (4th Cir. 2005) (internal citation omitted).

       Johnson also has not demonstrated that any failure by Counsel to communicate with him

resulted in prejudice under Strickland and Hill. He has made no allegations that "but for counsel's

errors, he would not have pleaded guilty and would have insisted on going to trial." Hill, 474 U.S.

at 59. The only specific evidence Johnson offers of how Counsel's alleged failure to communicate

impacted him are text messages, primarily with his United States Probation Officer, from the

months after Johnson made the decision to plead guilty and before he was sentenced. These text

messages all relate to Johnson's desire for a modification of his conditions of release and his

attempts to coordinate a request for modification between his Probation Officer and Counsel. Even

if the text messages, collectively, could support a finding that Counsel failed to advocate

effectively for more favorable conditions of release pending sentencing, such a deficiency would



                                                 8
not be actionable under ~ 2255 because it does not impact whether Johnson has a right to be

released from his present incarceration. See 28 U.S.C. ~ 2255(a) (providing potential reliefto "(a]

prisoner in custody under sentence ... claiming the right to be released"); United States v. Bernard,

351 F.3d 360,361 (8th Cir. 2003) (stating that ~ 2255 "affords relief only to prisoners claiming a

right to be released from custody). Nor would it establish prejudice to Johnson by altering his

decision to plead guilty. See Hill, 474 U.S. at 59. All of Johnson's other allegations of Counsel's

failure to communicate are vague and conclusory and thus "may be disposed of without further

investigation by the District Court."   United States v. Dyess, 730 F.3d 354, 359 (4th Cir. 2013).

Without any evidence or explanation for why Johnson might have changed his plea and insisted

on going to trial if Counsel had returned his phone calls and visited him more frequently, the Court

finds no prejudice arising from Counsel's alleged deficient performance.

       Notably, Johnson does not allege that Counsel did not adequately explain the nature of the

charges, the plea agreement, and the consequences of a guilty plea to him before he signed the plea

agreement and pleaded guilty. Even ifhis ~ 2255 Motion could be construed to have alleged such

deficiencies, such claims are squarely undermined by Johnson's sworn testimony during the plea

colloquy, when he told the Court that he had discussed his case and the charges with his counsel

and understood the charges against him, that he had reviewed the plea agreement with his counsel

and understood its terms, and that he was fully satisfied with his counsel's representation and

advice. Where Johnson has asserted no "extraordinary circumstances" that call into question the

Court's ability to rely on his statements during the plea colloquy, the Court must take those

statements as true. Lemaster, 403 F.3d at 221-22. And even if the Court had reason to believe

that Counsel failed to communicate adequately with Johnson on these issues, the Court specifically

informed Johnson during the plea colloquy of the nature of the charge, including its elements; his



                                                  9
right to a jury and other associated rights that he would waive by pleading guilty; and the possible

punishment and the consequences of a guilty plea. Where Johnson stated that he understood this

information, there was no prejudice. See Swaby, 855 F.3d at 240; Akinsade, 686 F.3d at 253. The

claim of ineffective assistance of counsel based on lack of communication thus fails.

III.    Discovery and Documents

        Johnson's second ground for relief is Counsel's alleged mishandling of the discovery

process and failure to effectively use documents he provided to Counsel. First, Johnson asserts

that Counsel failed to make any requests for discovery, but the Government has submitted

discovery letters and documents establishing that a significant amount of discovery was provided

to Counsel, pursuant to a standard discovery agreement, on April 28, 2016 and June 8, 2016. These

materials included search warrant affidavits and returns, photographs taken during searches, lab

reports establishing that seized substances were, in fact, controlled substances, and documents

establishing Johnson's connection to the searched premises.         Having reviewed the extensive

materials produced, the Court finds that Counsel was not deficient in not seeking additional

materials.

        Second, Johnson asserts that Counsel did not review the discovery or discuss it with him

prior to his guilty plea.   Johnson, however, acknowledges in the exhibit attached to his 2255

Motion that on at least one occasion, in June 2016, Counsel met with him to go over the discovery

she had received from the Government, including that they "reviewed some of the discovery and

[Counsel] provided me some insight on how the CI set me up with audio wire tapes." 2255 Mot.

Ex. 1 at 15, ECF No. 72-1. Although Johnson also asserts that Counsel failed to provide him with

copies of the discovery, there is no requirement to do so, and, in this instance, Counsel was required

by the terms of the discovery agreement, presumably for security reasons, not to provide copies of

the discovery to Johnson.     See Escamilla v. United States, No. GLR-ll-CR-0303,           2017 WL

                                                  10
1382303, at *3 (D. Md. April 18,2017) (declining to find deficient performance under Strickland

where the petitioner claimed that counsel never gave him a personal copy of discovery). Notably,

Johnson provides no claim, or reason to believe, that having his own copies of the discovery

materials, as opposed to reviewing them with counsel, caused prejudice in that it would have

caused him to insist on going to trial.

        More broadly, though Johnson asserts that Coun~el did not review all discovery with him,

he does not specify how the lack of a more lengthy or robust review of discovery with Counsel

caused prejudice, in that it would have motivated him to go to trial instead of entering a guilty

plea. The Court has reviewed the discovery materials and identifies no exculpatory evidence or

gap in the evidence on a particular issue that would have been likely to cause Johnson to refrain

from pleading guilty. In United States v. Bowman, 348 F.3d 408 (4th Cir. 2003), in the context of

a pre-sentencing motion to withdraw a guilty plea, the Court rejected the argument that withdrawal

of a guilty plea was warranted because the defendant, charged with causing the victim's death by

supplying drugs, never saw a toxicology report showing that the victim had no heroin or fentanyl

in his system, a decision the Court reached in part because the defendant was generally made aware

of that discovery and discussed it with his attorney. Id. at 414. Here, there is no comparable key

evidence or lack of evidence that Johnson or his Counsel missed that would have caused him to

go to trial rather than plead guilty. Accordingly, the Court finds no prejudice from the handling

of discovery that would warrant a finding of ineffective assistance of counsel.

        Finally, Johnson claims that Counsel failed to use certain documents he provided to her

effectively.   Johnson's submissions, however, suggest that the specific documents at issue were

related to the administrative forfeiture process, such as the titles to two cars belonging to other

individuals that were seized, forfeited, and sold, and documents showing his financial status,



                                                11
presumably to show that he could afford some of the seized items. However, where               9   2255 is

available only for a "prisoner in custody" who is "claiming the right to be released," 28 U.S.C.         9

2255(a), a   9 2255   motion may be used only to assert "a right to be released from custody, not to

challenge fines, restitution orders, or forfeiture orders. Bernard, 351 F.3d at 361; United States v.

Fabian, 798 F. Supp. 2d 647,685 (D. Md. 2011) (holding that         9 2255   cannot be used to challenge

a forfeiture order); see also Hudgins, 201 F. App'x at 143 (holding that a      9 2255   motion "may not

be used for the sole purpose of challenging fines or restitution orders").         Moreover, unlike in

Fabian, the forfeiture in Johnson's case was an administrative proceeding conducted separate and

apart from the criminal case, such that   9 2255   is not available to challenge counsel's effectiveness

in the forfeiture process.     Johnson should reserve his arguments regarding the administrative

forfeiture for his separate pending civil action. To the extent that Johnson arguably is asserting

that any deficient performance relating to the forfeiture process may have impacted his decision

to plead guilty, he has not offered sufficient allegations or evidence to show such prejudice. See

infra part IV.

IV.      Motions and Plea Agreement

         Johnson also asserts that Counsel was constitutionally ineffective because she failed file

any motions and "put changes in the plea agreement agreed upon verbally between Mr. Johnson

and the government."      2255 Motion at 4. First, Johnson's claim that Counsel filed no motions is

factually inaccurate. On May 6, 2016, Counsel filed a Petition for Bail Review, which was granted

and resulted in Johnson's pretrial release. Counsel also made an oral motion to modify Johnson's

conditions of release. Second, the motions that Johnson argues should have been filed are a motion

to modify his conditions of release and a "forfeiture petition," neither of which constitute grounds

for a   9 2255   claim for ineffective assistance of counsel, as discussed above. See supra part III.



                                                    12
Although Counsel did not file a motion to suppress the evidence seized during searches of

Johnson's residence and other premises, the Court concludes, upon review of the submitted search

warrant affidavits, that the decision not to file such a motion was a reasonable strategic decision.

See Strickland, 466 U.S. at 691 (requiring deference to attorney's decisions); see also Powell v.

Kelly, 562 F.3d 656, 670 (4th Cir. 2009) (holding that once counsel conducts a reasonable

investigation of law and facts in a particular case, counsel's strategic decisions are virtually

unchallengeable ).

       Next, Johnson argues that Counsel failed to "put changes in the plea agreement agreed

upon verbally between Mr. Johnson and the government," apparently referring to changes that

would prevent the forfeiture of the vehicles and certain jewelry. 2255 Mot. at 5. Even if this claim

were true, however, any claim that Johnson pleaded guilty based on the mistaken belief that such

terms were actually in the plea agreement is contradicted by Johnson's statements in the plea

colloquy. First, Johnson stated that he had read the plea agreement, discussed it with his attorney

before signing it, and understood its terms. Second, the Government specifically identified the

fact that paragraph 12 required him to forfeit the listed property, which included the cash and

jewelry seized from him, and Johnson acknowledged that he understood that provision of the plea

agreement.   Finally, the Court asked Johnson whether he understood that the plea agreement set

forth the full agreement between him and the Government and that there were no other promises

or agreements between the parties.     Again, Johnson told the Court that he understood.       Thus,

Johnson understood that the plea agreement required the forfeiture of all jewelry, and he could not

reasonably have believed that it included provisions requiring the Government to return the

vehicles and certain personal jewelry when none appeared in what he acknowledged was the only

agreement with the Government. See Lemaster, 403 F.3d at 221-22.



                                                 13
       Even if there were such oral understandings and Counsel failed to arrange to have them

memorialized in the plea agreement, Johnson has not established prejudice. He has not claimed,

or provided a reasonable basis to conclude, that in the absence of his requested modifications, he

would have gone to trial rather than plead guilty. Where the core of the evidence against Johnson

was the drugs and paraphernalia seized from locations to which he was specifically linked, and the

Court's review of the search warrant affidavits reveals no apparent basis to undermine the search,

the record does not support a claim that his decision whether to go to trial would have been

different. See Fields v. Attorney Gen. of State ofMd., 956 F.2d 1290,1297 (4th Cir. 1992) (stating

that where a defendant cannot show prejudice, the court need not resolve the issue of deficient

performance ).

V.     Unethical Representation

       Johnson's final claim is that Counsel's representation was unethical. He generally states

that Counsel "[i]gnored her duty to file things in a timely manner," "gave misadvice," lacked

knowledge about "the federal guidelines," and lacked "professional integrity."          2255 Mot. at 5.

The only specific facts that Johnson provides that could be construed as supporting these

statements, other than those that have already been addressed in relation to Johnson's             other

arguments, are that Counsel allegedly was not registered with the United States District Court for

the District of Maryland, was late for three initial hearings regarding conditions of release, and did

not perform well. Johnson's claim that Counsel was not a member of this Court's bar is inaccurate.

Counsel was an active member in good standing ofthis Court's bar when she represented Johnson.

In any event, under this Court's Local Rules at the time, a retained criminal defense attorney was

not required to be a member of this Court's bar. See D. Md. Local R. 201.1 (2016). Johnson also

has not identified any specific late filings, and even if they exist, there is no evidence that the Court



                                                   14
did not fully consider such filings. Even if Counsel arrived late to any of Johnson's hearings, there

is no indication that the Court started proceedings without defense counselor that any tardiness

influenced any decision. Most importantly, Johnson has not presented any argument why, absent

Counsel's alleged ineffectiveness at the early hearings relating to conditions of release, he might

have changed his decision to plead guilty and insisted on going to trial. See Hill, 474 U.S. at 59.

        Beyond these issues, Johnson's claims of "unethical representation" constitute "vague and

conclusory allegations" that "may be disposed of without further investigation by the District

Court." Dyess, 730 F.3d at 359. In Dyess, the petitioner's motion included 25 claims "which

consisted of a single sentence with no further explanation or factual development."        Dyess, 730

F.3d at 359.    The court affirmed the district court's dismissal of those claims because the

allegations were vague and conclusory.      Dyess, 730 F.3d at 360. Absent sufficiently specific

factual allegations or evidence to allow for a more specific review, the Court will dismiss this final

asserted basis for ineffective assistance of counsel.

        In the end, it is evident that Johnson's primary objection to Counsel's performance is the

failure to take steps to secure the return of personal jewelry of sentimental value, and of vehicles

allegedly owned by innocent third parties, not whether it prevented him from knowingly and

voluntarily pleading guilty to the charged offense. The Court understands Johnson's frustration

with the forfeiture of these items, including with the Government's use of administrative forfeiture

to dispose of the property without Court approval and any acts or omissions by Counsel that may

have contributed the loss of these items.     However, on the issue underlying a     S   2255 motion,

whether Johnson has shown that ineffective assistance of counsel provides a basis to vacate his

conviction and sentence, Johnson has not established a basis for relief. The Motion will therefore

be denied.



                                                  15
VI.     Certificate of Appealability

        Johnson has no absolute entitlement to appeal a district court's denial of the 2255 Motion.

See 28 U.S.C.   S 2253(c)(1)(B).   To appeal this Court's denial of the Motion, Johnson must obtain

a certificate of appealability ("COA").   Id. A COA may issue "only if the applicant has made a

substantial showing of the denial of a constitutional right."     28 U.S.C.    S 2253(c)(2).   When a

district court dismisses a Motion to Vacate solely on procedural grounds, a prisoner must

demonstrate both "(1) 'that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right' and (2) 'that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling'" in order to be entitled to

a COA. Rose v. Lee, 252 F.3d 676,684 (4th Cir. 2001) (quoting Slackv. McDaniel, 529 U.S. 473,

484 (2000)).    When a district court reaches the merits, a petitioner must demonstrate that

reasonable jurists would find the district court's assessment of the constitutional claims debatable

or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because Johnson has made no such

showing, this Court will not issue a COA. Although this Court declines to issue a COA, Johnson

may still seek a COA from the Fourth Circuit. See Fed. R. App. P. 22(b)(I) (stating that if a district

judge denies a COA, a petitioner "may request a circuit judge to issue it").

                                          CONCLUSION

       For the foregoing reasons, Johnson's Motion to Vacate, Set Aside, or Correct Sentence

pursuant to 28 U.S.C.   S 2255 is DENIED.   The Court declines to issue a certificate of appealability.

A separate Order shall issue.



Date: January 18,2019
                                                       THEODORE D. CHU
                                                       United States District ud e



                                                  16
